ARNOLD, J.,
delivered the opinion of the court.
The sale of liquor in Copiah County was regulated by a local act passed in 1884, and appellant was indicted and convicted of a violation of this statute. After the indictment was found, but before appellant was tried, an election was held in Copiah County under the local option act of 1886, which resulted against the sale of liquor in the county. The local option act prescribes penalties for the violation of its provisions, and after excepting from its operation local laws prohibiting the sale of liquors in places where certain institutions of learning are located, it declares, in effect, that all laws on the subject shall be superseded in any county, after the election contemplated by the act is ordered and held in the county, but there is no saving clause in the act in reference to the prosecution or punishment of offenses committed under prior laws.
The scheme proposed by the .local option act is that if an election held under it in any county shall go in favor of the sale of liquor, such sales thereafter shall be regulated by the code, with *465its amendments, as modified by the local option act, but if the election shall go against the sale all local acts but those excepted shall be thereby repealed, and the local option act shall supersede all other laws on the subject in the county.
The result of the election in Copiah County repealed the local act of 1884, and the local option act thereby became the law in that county in regard to the sale of liquor. The proposition is too plain to admit of discussion, that after the repeal of a law no penalty can be enforced or punishment inflicted for a violation of its provisions committed while it was in operation, unless provision be made for that purpose. Teague v. The State, 39 Miss. 516 ; Cooley on Con. Lim. 471, note; Bish on Stat. Cr., § 177.

Judgment reversed and prisoner discharged.